DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/21/2020 and 01/24/2022 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " fluidly connected to the inlet valve " in line 17.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, the limitation is interpreted to read “fluidly connected to  an inlet valve”.
Claim 2-11 are rejected by virtue of their dependency upon claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3-4,6-9 and 12-14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rotter, Chad J. (US 20100126210 A1 hereinafter referred as Rotter).
In Reference to claim 1, Rotter discloses the claimed invention.
Rotter discloses a refrigerator (refrigerator, 10) comprising: a cabinet (fig 1 and 2); 
a liner defining a compartment within the cabinet (20, see fig 2), the liner including a 5rear wall (a rear wall 28), first and second opposing side walls (opposite side walls 26), and a top wall (a top wall 22); and 
a water circuit assembly configured to deliver water from a source(the water system for the refrigeration 10 as best seen on figure 8, has a water inlet line 70 that supplies water from a water source(not shown),[0033]) to a first destination and a second destination spaced apart from the first destination(then the water travels to two different destinations via two outlet forts 80 and 82, delivering water to the first destination which is to the ice maker in the ice compartment 30 and to the second destination which is to the water dispenser 40 respectively,[0035]), wherein the water circuit assembly comprises:
a water filter assembly (filter cartridge 52 which is mounted to the manifold 50 and including a body 60 are part of the water filter assembly, [0033]) positioned adjacent the top wall and the 10first side wall of the liner and extending outward from the rear wall of the liner(the filter assembly positioned adjacent to the top wall 22 above the false ceiling 112 and the first side wall 26 of the liner 20  and extending outward from the rear wall 28 of the liner, fig 2 and 8),
 a bracket (44) secured to the rear wall of the liner and positioned adjacent the top wall, the bracket extending between the first and second side walls of the liner (a bracket 44 secured to the rear wall 28. The bracket 44 includes a pair of pins 46 which are received through openings in the liner 20 and extend into the foam behind the liner. A pair of clips are provided on the front edge of the bracket for fastening through corresponding slots in the top wall 22 of the liner 20 which makes the bracket adjacent to the top wall 22, and the bracket 44 extending between the opposite side walls 26 of the liner 20, [0031], fig 4,7 and 8), 
a water tank (water tank 54) supported by the bracket along the rear wall of the 15liner (water tank 54 is retained in the bracket 44 by a strap 74 where the bracket is mounted on the rear wall of the liner via the pair of pins 46 which are received through openings in the liner 20 and extend into the foam behind the liner, [0031] and fig 8), and 
a diverter valve attached to the bracket(a dual-function valve 56 with pair of solenoids is fixed in the bracket 44,[0035] ) and fluidly connected to an inlet valve to thereby divert the flow of water from the inlet valve to a selected one of the first destination or the second destination(a dual-function valve 56 fluidly connected to the water inlet line 70 which supplies water from a water source and there by diverts the flow of water to a selected one of the first destination, , water dispenser 40 through outlet port 82 or the second destination, ice maker through outlet port 80[0033-0035] and fig 12).
In reference to claim 3, Rotter discloses the claimed invention.
Rotter discloses a first housing(false ceiling 112) that is secured to at least one of the top wall and the rear wall of the liner(false ceiling 112, secured to the top wall liner 20, and includes a pair of tabs 120 on the rearward edge which are received in corresponding openings in the back wall 28 of the liner 20, [0040]; fig 2 and 3), the first housing extending in a covering relationship over the bracket so as to enclose the bracket 30and the water tank within the first housing(the water tank cover 114 as part of false ceiling 112 covering the mounting bracket 44 and the components mounted therein, including the water tank 54 and its cover 114, [0038-0039]; figure 2 and 3).
In reference to claim 4, Rotter discloses the claimed invention.
Rotter discloses the water tank (54) is supported by the bracket by at least one arm that extends outwards from a front surface of the bracket(The water tank  54 is retained in the bracket 44 by a by an arm structure extending outward from the face of the bracket where in the tank slides beneath the strap 74 into position on the bracket 44, [0034]; fig 8).
In reference to claim 6, Rotter discloses the claimed invention.
Rotter discloses a second housing(a filter cover 116) removably attached to the top wall and positioned about the water filter assembly so as to enclose the water filter assembly within the second housing(a filter cover 116 removably attached to the top wall 22 and positioned about the water filter assembly which are 50, 52 and 60 so as to cover the water filter assembly within the filter cover 116, fig 4 and 5), wherein the second housing is pivotally connected to the first housing (The filter cover 116 is pivotally mounted at its rearward end to the tank cover 114, [0041]) and wherein the second 10housing is configured to rotate in a downward direction with respect to the first housing (the filter cover 116 which is pivotally mounted on the tank cover is configured to rotate in a downward direction with respect to the tank cover 114 which is part of the false ceiling 112, fig 4 and 5).
In reference to claim 7, Rotter discloses the claimed invention.
Rotter discloses a door that is pivotally connected to the cabinet to selectively provide access to the compartment(a pair of French doors 12 and 14, which open and close relative to the fresh food compartment 16 to provide access to the compartment, fig 2), an external surface of the door including a water 15dispenser(external surface of the door 12 including a water dispenser includes a water dispenser 40 [0030]); and an ice maker disposed within the compartment and secured to the top wall at a position adjacent the second side wall of the liner(An ice making compartment 30 disposed within the compartment 16 and is provided at the top of the fresh food compartment 16 secured to the top wall 22 of the liner 20 and adjacent to the second side wall 26,see fig. 3), wherein the first destination and second destination are the water dispenser and the ice maker, respectively(the incoming water supplied to inlet line 70 from the water source is selectively distributed through the dual-function valve 56 which includes pair of outlet ports 80 and 82 delivering water to the water dispenser 40 which is the first destination point and to the ice maker in the ice compartment 30 which is the second destination point, respectively,[0033-0035]).
In reference to claim 8, Rotter discloses the claimed invention.
Rotter discloses the bracket includes at least one bend portion(the bracket 44 includes a bend portion, see annotated fig below), wherein the bend portion is defined by an inner curved wall extending outward from a front surface of the bracket and an outer curved wall extending outward from the front surface of the bracket(the bend portion has an inner curve and outer curve both extending outward from the front surface of the bracket, see annotated reference below), wherein a uniform space is disposed between the inner curved wall and the outer curved wall, wherein the inner 25curved wall and outer curved wall have a predetermined radial bend(these inner and outer curved walls  have predetermined radial bend and uniform space is disposed, see annotated reference below), and wherein a tube of the water circuit assembly is disposed within the uniform space positioned between the inner curved wall and the outer curved wall (the water outlet tube 72 is disposed with in the uniform space between the inner curve and the outer curve, see the annotated  reference below).

    PNG
    media_image1.png
    455
    506
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    470
    558
    media_image2.png
    Greyscale


In reference to claim 9, Rotter discloses the claimed invention.
Rotter discloses the water filter assembly (50, 52 and 60 part of the filter assembly, fig 12) comprises a base member, a connection head removably secured to the base 30member, and a water filter removably secured to the connection head(the filter assembly comprises a body 60, a filter manifold 50 connected to the body 60 and The filter cartridge 52 is mounted to the filter manifold 50 by threads or twist block action,[0033]; fig 12).
In reference to claim 12, Rotter discloses the claimed invention.
Rotter discloses A refrigerator comprising (10): 
15a cabinet (fresh food compartment 16); 
a liner (a liner 20) defining a compartment within the cabinet, the liner including a rear wall (rear wall 28), first and second opposing side walls (opposite side walls 26), and a top wall (top wall 22); 
a water filter assembly positioned adjacent and extending along the first side wall of the liner (water filter assembly including filter manifold 50, body 60 and filter cartridge 52 positioned adjacent to the top wall and the left side wall 26 of the liner 20, and extending along the first side wall of the liner, fig 4 and 8), the water filter assembly being pivotally connected to the top 20wall at a first pivot point(The filter manifold 50 includes a body 60, with a pair of pins 62 extending from opposite sides so as to define a pivot axis and connected to the top wall [0033], fig 5 and 6); 
a first housing (false ceiling 112 ) secured to at least one of the top wall and the rear wall of the liner (false ceiling 112 which includes a tank cover 114 that is secured to the top wall 22, and includes a pair of tabs 120 on the rearward edge which are received in corresponding openings in the back wall 28 of the liner 20, [0040]; fig 2 and 3), the first housing extending between the first and second side walls of the liner(the tank cover extending between the first and second side walls 26 of the liner 20, fig 2 and 3); and 
a second housing(filter cover 116) positioned about the water filter assembly so as to 25enclose the water filter assembly within the second housing(positioned about the water filter assembly so as to 25enclose the water filter assembly within the filter cover, fig 2 and 4 ), the second housing being removably attached to the top wall of the liner and pivotally connected to the first housing at a second pivot point( FIGS. 6, 9 and 10, the filter cover 116 includes an axle 132  with the axle being journaled in opposite supports 136 on the tank cover 114. The axle 132 is also received in cradles 138. The front end of the filter cover 116 is releasably mounted to the tank cover 114 by a push-push open/close button 139), 
wherein the first pivot point is vertically and laterally offset from the second pivot point such that the second housing and the water filter assembly are 30independently rotatable in a downward direction with respect to the top wall of the liner(the pair of pins 62 is vertically and laterally offset from the second pivot point such that the filter cover 116 can pivot from the closed position shown in FIGS. 2 and 3 to the open position shown in FIG. 4 so as to provide access to the filter cartridge 52 when the cartridge needs replacing with respect to the top wall of the liner 20, [0041]; fig 4,6,8 and 12).
In reference to claim 13, Rotter discloses the claimed invention.
Rotter discloses the refrigerator(10) further comprising a water tank(54) positioned adjacent the rear wall and top wall of the liner(water tank is positioned adjacent to the top wall 22 and rear wall 28), wherein the first housing(the falls ceiling 112)WO 2019/16551724PCT/BR2018/050049 extends in a covering relationship over the water tank so as to enclose the water tank within the first housing(the falls ceiling 112 for covering the water tank 54, see fig 7 and 8 ).
In reference to claim 14, Rotter discloses the claimed invention.
Rotter discloses the refrigerator(10) wherein the water filter assembly (filter cartridge 52 which is mounted to the manifold 50 and including a body 60 are part of the water filter assembly, [0033]) comprises a base member(body 60), a connection head (manifold 50) removably secured to the base 5member, and a water filter removably secured to the connection head(a body 60 which is capable of being removable from the manifold 50 and the filter cartridge 52 removably secured to the filter manifold 50 via threads or twist block action, see figure 12, [0032-0033]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rotter, Chad J. (US 20100126210 A1 hereinafter referred as Rotter) in view of Coats, Donald A. (US 5707518 hereinafter referred as Coats).
In reference to claim 2, Rotter as modified by Coats discloses the claimed invention.
Rotter discloses a refrigerator(10), the water filter assembly(filter cartridge 52 which is mounted to the manifold 50 and including a body 60 are part of the water filter assembly, [0033])is in fluid communication with the water tank(54) via a second tube(A water outlet line 72(second tube) delivers filtered water from the filter manifold 50 to the water tank 54.[0033]), the water tank is in fluid communication with the 25diverter valve via a third tube(the water tank 54 is in fluid communication with the dual-function valve 56(diverter valve) via outlet line 78(a third tube), see fig 12, [0035]), and the diverter valve is in fluid communication with the first destination and the second destination via fourth and fifth tubes, respectively(the dual-function valve 56(diverter valve) is in fluid communication with the water dispenser 40(first destination) via the water line 82 (fourth tube) and to the ice maker in the ice compartment 30 (second destination) via water line 80(fifth tube) respectively[ 0032-0035]).
Rotter fails to disclose wherein the water circuit assembly 20further includes an inlet valve positioned outside the compartment, the inlet valve configured to selectively permit a flow of water from the source to the water circuit assembly, wherein the inlet valve is in fluid communication with the water filter assembly via a first tube.
Coats discloses wherein a water circuit(water filtering and dispensing system 112) further includes an inlet valve(first control valve 114) positioned outside the compartment(unfiltered water supply line 124 lies within the insulated cabinet rear wall 48 and projects into the filter compartment 39 in which case the first control valve 114 is disposed outside the compartment as seen on figure 4 and 10, Col 6 line 33-36), the inlet valve (first control valve 114) configured to selectively permit a flow of water from the source to the water circuit assembly(first control valve 114 has an input 120 that is connected to a water source ad selectively permit a flow of water from the source via the input 120 to water circuit assembly including the water filter via the unfiltered eater supply line 124, col 6, line 26-36), wherein the inlet valve is in fluid communication with the water filter assembly via a first tube (first control valve 114 configured to control the delivery of unfiltered water to the water filter assembly 22 via unfiltered water supply line 124, see figure 10, col 6, line23-26).Therefore, it would have been obvious to one having an ordinary skilled in the art at the time that the invention was made to modify the water source of Rotter with the first control valve of Coats for the purpose of controlling the delivery the unfiltered water to the filter assembly (coats col 6, line 26-23-29).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rotter, Chad J. (US 20100126210 A1 hereinafter referred as Rotter) in view of Hwang Jungyeon (US 20150059399 A1 hereinafter referred as Hwang)
In reference to claim 11, Rotter as modified by Hwang discloses the claimed invention.
Rotter discloses the refrigerator wherein the compartment within the 5cabinet includes a first compartment disposed vertically above a second compartment(fresh food compartment 16(first compartment) that is disposed vertically above the freezer compartment(second compartment) see fig 1 and 2), said first compartment having a target temperature above zero degrees Centigrade(the fresh food compartment having target temperature above zero degrees Centigrade to support food and beverage item, [0029]).
Rotter fails to disclose wherein the refrigerator further comprises: a partition dividing said second compartment into an upper compartment and a lower compartment, said lower compartment having a user- 10selectable target freezer temperature, said upper compartment having a user- selectable target variable climate zone temperature between a predetermined temperature below zero degrees Centigrade and a predetermined temperature above zero degrees Centigrade.
Hwang discloses the refrigerator (10) further comprises: a partition dividing said second compartment into an upper compartment and a lower compartment(the freezing compartment 112 may be disposed adjacent to a lower portion of the utility compartment 113, and the freezing compartment 112 and the utility compartment 113 may be partitioned by a second mullion 116.[0029]), said lower compartment(the freezing compartment 112) having a user- 10selectable target freezer temperature(the freezing compartment 112 having an independent fan 22 and evaporator21 to supply cold air is capable of having a user selectable target freezer temperature, see fig 6 ), said upper compartment(the utility compartment 113 having two reception boxes 152 and 153, see fig 6) having a user- selectable target variable climate zone temperature between a predetermined temperature below zero degrees Centigrade and a predetermined temperature above zero degrees Centigrade(the utility compartment 113 may be maintained at a temperature of the refrigerating or freezing compartment according to use thereof.[0017]). Therefore, it would have been obvious to one having an ordinary skilled in the art at the time that the invention was made to divide the second compartment of Rotter in to upper compartment which is a utility compartment and  lower compartment which is a freezer compartment  with the partition which is mullion of Hwang for the purpose of minimizing loss of cool air and power consumption when compartment doors are opened and closed as taught by Hwang [0048-0049].
Allowable Subject Matter
Claim 5 and 10 would be allowable if rewritten to overcome the rejection of independent claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16-20 are objected to as being dependent upon rejected dependent claim 15, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. AN Jae Koog (US 20160101989 A1) discloses a refrigerator includes a cabinet to define an outer appearance of the refrigerator and having a storage chamber therein; and a water filter device installed in the storage chamber, to purify water supplied from an external water supply source. The water filter device includes a filter unit to purify the water supplied from the water supply source, a storage tank unit to store the water purified through the filter unit, a case to accommodate the filter unit and the storage tank unit, a filter head assembly, and a water filter assembly separately coupled to the filter head assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIRHANU WELDETENSI whose telephone number is (571)272-9833. The examiner can normally be reached Monday to Friday 8:30am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIRHANU DAMTEW WELDETENSI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/CASSEY D BAUER/Primary Examiner, Art Unit 3763